Citation Nr: 0901261	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to increased evaluation for tinnitus, 
currently evaluated at 10 percent. 

2.  Entitlement to increased evaluation for otitis media with 
a healed perforated eardrum and vertigo, currently evaluated 
at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

As a preliminary matter, the Board notes that, in an August 
2003 rating decision and October 2003 notice of decision, the 
RO assigned an initial rating of 10 percent for the veteran's 
otitis media.  In September 2004, the veteran submitted a 
written statement, requesting a reevaluation of his otitis 
media, claiming that it was worsening.  In this statement, 
the veteran did not make any indication that he disagreed 
with the August 2003 determination and did not express a 
desire to contest the result; and, as such, the Board concurs 
with the RO in finding that the statement did not constitute 
a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2008).  
Moreover, in reviewing the other documents of record, the 
Board finds that neither the veteran nor his representative 
has expressed disagreement with the August 2003 rating 
decision.  As such, the Board construes the September 2004 
statement, requesting a reevaluation of the veteran's otitis 
media disorder, as a claim for claim for an increased rating.

This matter comes before the Board of Veterans' Appeals 
(Board) from separate rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Specifically, a December 2004 decision and notice of decision 
denied the veteran's application for an increased evaluation 
for otitis media with perforated ear drum healed and vertigo 
of the right ear.  The veteran filed a timely Notice of 
Disagreement (NOD) in February 2005.  Subsequently, the RO 
issued a September 2005 rating decision denying the veteran's 
application for an increased evaluation for tinnitus.  The 
veteran filed a timely NOD for this issue in October 2005.  
Subsequently, in November 2005, the RO provided a Statement 
of the Case (SOC) for each issue.  In December 2005, the 
veteran filed a timely substantive appeal to the Board 
regarding both claims on appeal.  Subsequently, in May 2006, 
the RO provided a combined Supplemental Statement of the Case 
(SSOC).  

The Board notes that, in January 2006, the veteran filed 
claims for entitlement to service connection for 
cholecteatoma and left vestibular labyrinthine weakness; and, 
in May 2006, he filed an application for a total disability 
rating based upon individual unemployability (TDIU).  The 
record does not indicate that the RO has made a determination 
regarding any of these matters.  As such, the issues of 
entitlement to service connection for cholecteatoma and left 
vestibular labyrinthine weakness of the left ear, along with 
the veteran's claim for a TDIU, are referred to the RO for 
appropriate action.

The veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is rated at 10 
percent, which is the maximum schedular evaluation allowed 
for this disability; there is no indication that tinnitus is 
productive of marked interference with employment or 
necessitates frequent hospitalization.

2.  The veteran's service-connected otitis media is rated at 
10 percent, which is the maximum schedular evaluation allowed 
for this disability; there is no indication that the otitis 
media disorder is productive of marked interference with 
employment or necessitates frequent hospitalization.

3.  Objective evidence of the record indicates that the 
veteran's service-connected vertigo, which is due to 
peripheral vestibular disorder with a history of otitis media 
of the right ear, is manifested by occasional dizziness, 
lasting for a period of seconds, occurring sometimes once or 
twice per day; the preponderance of the lay and medical 
evidence is against a finding of staggering associated with 
or secondary to a peripheral vestibular disorder or vertigo.






CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

2.  A rating in excess of 10 percent for otitis media with a 
healed perforated eardrum of the right ear is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.87, Diagnostic Code 6200 (2008).

3.  The criteria for a separate rating of 10 percent, but no 
greater than 10 percent, for a peripheral vestibular disorder 
of the right ear with vertigo have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board finds that the September 2004 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and to provide any evidence in his possession that 
pertained to his claim.  This notice did not provide any 
information concerning the information required by Dingess 
and Vazquez-Flores; and such notice was not provided prior to 
the initial rating decisions in this matter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Regarding the information required by Dingess, the 
RO cured the timing defect by providing complete notice 
containing this information in a March 2006 notice.  
Subsequent to the issuance of this notice, the RO re-
adjudicated the veteran's claims, as demonstrated by the May 
2006 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

To show that the failure to provide the information required 
by Vazquez-Flores did not affect the essential fairness of 
the adjudication, the VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
That any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores, 22 Vet. App. at 48 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the September 2004 letter 
does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted by the circumstances of the case.  
First, the Board notes that the veteran has been afforded the 
maximum scheduler ratings for his tinnitus and otitis media, 
and as such, a higher scheduler rating is not permitted as a 
matter of law.  See Sanders, 487 F.3d at 889. 

Additionally, the veteran's vertigo initially was service 
connected in a December 2004 rating decision from which this 
appeal, in part, comes before the Board.  Because Vazquez-
Flores mandates a greater degree of specificity of the notice 
of the information and evidence required to substantiate a 
claim for an increased rating and since the claim for an 
increased rating for vertigo is a downstream issues from that 
of service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when the VA has granted 
a service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  As the VA provided a thorough VA 
examination in November 2004, including a physical 
examination, there is no duty to provide an additional 
medical examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background.

Historically, the RO granted service connection and assigned 
a noncompensable rating for otitis media of the right ear, 
with a perforated eardrum, in an August 2001 rating decision.  
In the same decision, the RO also granted service connection 
for tinnitus, assigning a 10 percent evaluation.  Upon 
appeal, the RO subsequently assigned a 10 percent rating for 
the veteran's otitis media of the right ear in an August 2003 
rating decision.  In the December 2004 rating decision from 
which this appeal comes before the Board, the RO granted 
service connection for the veteran's vertigo associated with 
his otitis media, but the RO did not assign a separate 
compensable rating for his vertigo; the veteran's right ear 
disorders were rating as one disability-otitis media with a 
healed perforated ear drum and vertigo-and a rating in excess 
of 10 percent was denied.  

The evidence of record in these matters consists of VA and 
private medical records, and statements from the veteran.

In the report of a November 2004 VA examination, conducted to 
determine the extent of the veteran's otitis media, the 
veteran reportedly indicated that he incurred tinnitus in his 
right ear during service and that the condition had grown 
progressively worse since that time.  A year after discharge, 
he developed a chronic right middle ear infection.  As a 
result of this infection, several PE tubes were inserted and, 
after he developed Bell's Palsy, the veteran underwent a 
mastoidectomy.  After the infection continued to spread, a 
second operation was performed.  The veteran recalled 
developing vertigo two years prior to the examination.  The 
veteran stated that he had not had problems with the 
infection for some time.  Physical examination found a 
deformity of the right mastoid with a surgical scar behind 
the right ear.  The tympanic membrane was noted to be intact, 
but retracted.  No perforation was found.  The diagnosis was 
chronic otitis media, status post PE tube insertion.  

In the report of an additional November 2004 VA examination, 
conducted to determine the extent of the veteran's hearing 
disorders, the examiner found that the evidence supported the 
veteran's claim of tinnitus.

A November 2004 private medical record shows the veteran 
reported feeling dizzy approximately twice per day.  However, 
the condition was noted to "come and go."  He stated that 
episodes of dizziness would last for seconds, either 
occurring with movement or staying still.  Upon physical 
examination, the examiner noted a pars flaccida retraction 
with a cholesteatoma in the right ear.

On a January 2005 private medical record, the examiner noted 
the pars flaccida retraction and obvious pars tensa 
cholesteatoma with debris.  A CT scan found postsurgical 
changes of the right mastoid with soft tissue filling the 
middle ear and mastoid.  Having administered ENG testing, the 
examiner noted that the veteran had caloric weakness on the 
right with a 26 percent reduced vestibular response.  The 
examiner diagnosed the veteran, in part, with peripheral 
aural vertigo (peripheral vestibular weakness).  

In a February 2005 statement, the veteran reported that he 
suffered from severe vertigo and staggering to the point that 
he felt sick to his stomach and that he could not drive.  The 
episodes reportedly occurred twice a day. 

In a January 2006 statement, a private medical examiner 
reported that he had treated the veteran since November 2005.  
He said that the veteran reportedly experienced recurrent 
episodes of dizziness described as vertigo occurring two to 
three times per week, and lasting seconds at a time.   

On a March 2006 VA examination, the examiner reported that, 
upon physical examination, he found no active ear disease, to 
include infection.  The diagnoses were recorded as 
cholesteatoma of the right ear and left vestibular 
labyrinthitis weakness.  

III.  Law and Regulations.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, as in the veteran's claims for increased 
ratings for tinnitus and a otitis media disorder, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Regarding the 
issue of an increased rating for the service-connected 
vertigo disorder, the Board notes that the veteran has 
challenged the initial disability rating by seeking appellate 
review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects 
of a claim for increased disability rating). Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Fenderson, 
12 Vet. App. at 126.

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. § 
4.87.

Diagnostic Code 6200 provides a 10 percent disability rating 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  A Note to Diagnostic Code 6200 provides 
that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, are to be rated separately.  38 C.F.R. § 4.87.

Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  Hearing impairment 
or suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87.

Diagnostic Code 6205 provides rating for Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifesting 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, is rated 30 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus is rated 60 
percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling.  A Note to Diagnostic Code 6205 
provides that Meniere's syndrome is to be rated either under 
these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

IV.  Analysis.  

a.  Tinnitus.  The veteran claims that his service-connected 
tinnitus is more disabling than currently evaluated.

Tinnitus is rated in accordance with Code 6260, and provides 
for a 10 percent maximum schedular rating when recurrent 
tinnitus is present.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Pursuant to Note (2) of this provision, a single 
evaluation is all that can be assigned regardless of if the 
tinnitus is present in one ear, both ears, or in the head.  
Id.

The veteran is in receipt of the maximum scheduler rating for 
his tinnitus, and although the Board acknowledges his 
contention that the tinnitus disorder is more severe than it 
has been previously, it is constrained by the regulatory 
guidelines which allow for no more than a 10 percent rating.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
has been no showing by the veteran that his service-connected 
tinnitus, by itself, has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has, in itself, caused a marked interference with 
the veteran's employment.  In the absence of such factors, 
the criteria for submission for consideration for the 
assignment of an extraschedular rating for his tinnitus 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

b.  Otitis media with perforated ear drum healed and vertigo 
of the right ear.  As a preliminary matter, the Board notes 
that the RO, in granting the veteran a 10 percent rating in 
an August 2003 rating decision, did so under Diagnostic Code 
6210, the criteria for rating chronic otitis externa.  The 
Board notes that this was in error.  The correct diagnostic 
code (containing the applicable rating criteria) for 
evaluating the veteran's chronic suppurative otitis media is 
Diagnostic Code 6200.  However, the veteran's current 10 
percent rating is the maximum scheduler rating allowed for 
either type of ear infection and although the Board 
acknowledges his contention that the otitis media disorder is 
more severe than it has been previously, it is constrained by 
the regulatory guidelines, which allow for no more than a 10 
percent schedular rating.

In evaluating the veteran's peripheral vestibular disorder or 
vertigo of the right ear, the Board notes that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  The January 2005 
private medical record indicating a diagnosis of peripheral 
aural vertigo, confirmed by ENG testing, satisfies this 
requirement.

As for the nature of the veteran's disorder, the veteran is 
competent to testify as to the presence of observable 
symptomatology such as dizziness.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  In a February 2005 statement, the veteran 
indicated that he had episodes of vertigo, sometimes 
occurring twice a day, including staggering.  In both the 
November 2004 private medical record and the January 2006 
letter from the veteran's private examiner, however, the 
condition is noted to last for only seconds at a time.  Both 
examiners note that the veteran experienced dizziness, but 
neither mentions that the condition caused him to stagger.  
Also, the most recent evidence, the January 2006 letter, 
indicates that the attacks occurred two to three times per 
week.  Considering the evidence regarding the duration of the 
veteran's episodes of vertigo, the infrequency of said 
episodes, and the symptoms noted by the medical examiners, 
the Board finds that the veteran's vertigo of the right ear 
is manifested by occasional dizziness, thereby satisfying the 
criteria for a 10 percent rating under Diagnostic Code 6204.  
The disorder does not meet the criteria for the next highest 
rating of 30 percent because the preponderance of the 
evidence of record, to include the only relevant medical 
evidence, does not indicate that the veteran's vertigo is 
manifested by staggering.  As the preponderance of the 
evidence is against a claim for a 30 percent rating, the 
benefit of the doubt rule is not applicable to this aspect of 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

In a February 2005 statement, the veteran indicated that he 
wished his condition to be classified as Meniere's syndrome, 
a disorder whose symptoms include hearing loss, tinnitus, and 
vertigo.  Meneire's syndrome is rated as under Diagnostic 
Code 6205.  A Note to Diagnostic Code 6205 provides that 
Meniere's syndrome is to be rated either under these criteria 
or by separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall rating.  See 38 C.F.R. § 4.87.  
As noted in this appeal, the veteran is service-connected for 
both tinnitus and vertigo.  In addition, the veteran is 
service-connected for a bilateral hearing loss disorder, 
rated as 20 percent effective September 2004; and 80 percent 
effective March 2006.  The veteran's symptoms meet the 
criteria for a 30 percent rating under Diagnostic Code 6205, 
requiring objective evidence of hearing impairment with 
vertigo less than once a month, with or without tinnitus.  
However, the criteria for the next higher 50 percent rating 
requires evidence of a cerebellar gait one to four times per 
month.  Because there is no medical evidence indicating the 
presence of a cerebellar gain, the veteran's disorder does 
not meet the criteria for a 50 percent rating under 
Diagnostic Code 6205.  Therefore, the Board finds that it is 
more beneficial for the veteran to have his ear disorders 
remain rated separately rather than evaluated under the 
criteria for rating Meneire's syndrome
 
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
has been no showing by the veteran that his service-connected 
otitis media or vertigo, by itself, has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has, in itself, caused a marked interference with 
the veteran's employment.  In the absence of such factors, 
the criteria for submission for consideration for the 
assignment of an extraschedular rating for his otitis media 
or vertigo pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for otitis media with a 
healed perforated eardrum of the right ear is denied.

A separate rating of 10 percent, but no more than 10 percent, 
for vertigo due to peripheral vestibular disorder of the 
right ear is warranted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


